      Case 2:20-cv-00958-TLN-CKD Document 6 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SHOOL, II,                                 No. 2:20-cv-00958-TLN-CKD
12                       Petitioner,
13           v.                                        ORDER
14     UNKNOWN,
15                       Respondent.
16

17          Petitioner Brian Shool, II (“Petitioner”) is a state prisoner proceeding pro se. The matter

18   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302.

20          On June 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Petitioner has

23   not filed any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
     Case 2:20-cv-00958-TLN-CKD Document 6 Filed 08/31/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 9   appealability indicating which issues satisfy the required showing or must state the reasons why

10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

12   jurists of reason would find it debatable whether the district court was correct in its procedural

13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

16           For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

17   No. 5), the Court finds that issuance of a certificate of appealability is not warranted in this case.

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. The Findings and Recommendations filed June 26, 2020 (ECF No. 5) are adopted in

20   full;
21           2. Petitioner’s action is DISMISSED;

22           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

23   § 2253; and

24           4. The Clerk of the Court is directed to close this case.

25           IT IS SO ORDERED.

26   DATED: August 30, 2020
27

28                                                                 Troy L. Nunley
                                                         2         United States District Judge
